ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-055, concluding that as a matter of reciprocal discipline, COLLEEN MARY COMERFORD of RADNOR, PENNSYLVANIA, who was admitted to the bar of this State in 1988, and who was temporarily suspended from the practice of law pursuant to Rule 1:20 — 13(b)(1), by Order of the Court filed on January 26, 2001, and who remains suspended at this time, should be suspended from practice for a period of three years, respondent having been disciplined in the Commonwealth of Pennsylvania based on her conviction of five counts of forgery in violation of 18 Pa.C.S.A. 4101(a)(2) and five counts of tampering with records in violation of 18 Pa.C.S.A. 4104(a);
And respondent having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that COLLEEN MARY COMERFORD is suspended from the practice of law for a period of three years and until the further Order of the Court, retroactive to January 26, 2001; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
*29ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.